Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-27 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for domestic priority from a 371 of PCT/US2018/028264 04/19/2018 which claims benefit of 62/487,651 04/20/2017 for priority from U. S. Provisional Patent Application under 35 U.S.C. 119(e).



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/8/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 25 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “building signature operational model”; examiner is not sure what is building signature operational model is and how the signature operational model is created or generated and from where and how this model is created; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.  Independent claims 1 and 25 appears to be very broad and requested applicant to review all independent claims and make appropriate corrections to address matters stated here.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of evaluating a building signature operational model, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent method claim 1 and the corresponding independent system claim 25 recite, in part, method for evaluating a building signature operational model (BSOM) associated with a building signature intelligent electronic device (BSIED), the method comprising: processing building signature operational data (BSOD) on a cloud-connected central processing unit to identify the BSIED from which the BSOD was received from, and to determine if a current BSOM associated with the BSIED, and used by the BSIED to generate the BSOD, needs to be updated; in response to determining that the current BSOM needs to be updated, selecting a new BSOM for the BSIED based, at least in part, on one or more characteristics associated with the BSIED; and transmitting the new BSOM to the BSIED for installation on the BSIED.  Independent claims 1 and 25 appears to be very broad and requested applicant to review all independent claims and make appropriate corrections to address matters stated here.
This system describe the concept of optimizing controls for building energy loads, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,

- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered 
The processor of claim 1 and the corresponding system of claim 25 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extra solution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-24 and 26-27 refine the objective function of claim 1 and claim 25 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States 


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-19 and 22-27 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (b) as being anticipated by Rada et al. (Pub. No. US 2011/0251807 A1).

As to claim 1, Rada teaches a method for evaluating a building signature operational model (BSOM) associated with a building signature intelligent electronic device (BSIED), the method comprising: processing building signature operational data (BSOD) on a cloud-connected central processing unit to identify the BSIED from which the BSOD was received from, and to determine if a current BSOM associated with the BSIED, and used by the BSIED to generate the BSOD, needs to be updated (''The energy monitoring device can further comprise a communications module, coupled to a remote device via a network, in some embodiments. The energy monitoring device is able to transmit to at least one of the energy monitoring device display module, and a remote device. The communications module is able to both transmit and receive energy monitoring information. Energy monitoring information is able to comprise electrical device information, power usage information, electrical network information, user advice, and power utility information. Examples of electrical device information can comprise an 

As to claim 2, Rada teaches the method of claim 1 further comprising validating that the new BSOM was correctly transmitted to the BSIED ("A demand response (DR) confirmation 1140 is a confirmation signal that is sent back to the utility 1124 indicating that the DR Signal has been received and that the usage controls have been deployed," para [0099]).

As to claim 3, Rada teaches the method of claim 1 further comprising processing building signature input data (BSID) using the new BSOM to generate BSOD associated with the new BSOM, and evaluating accuracy of the BSOD to confirm that the new BSOM is operating as expected ("Appliances have specific spectral or parametric performance characteristics that can be initially benchmarked and then monitored over time. For example, a refrigerator is usually plugged in, set a specific setting, then left to operate over time. A public database hosting system 1120 stores information locally on the consumer's network-connected computer that characterizes the refrigerator's performance and can compare that performance characterization over time on a periodic basis. The comparison identifies significant changes and alerts/advises the consumer via a degraded/defective appliance/device notification 1122," para [0094]).

As to claim 4, Rada teaches the method of claim 3 wherein the BSID is received from one or more building signature data sources (BSDSs) (para [0094]).

As to claim 5, Rada teaches the method of claim 4 wherein the BSDSs comprise equipment to which the BSIED is coupled, and the BSID comprises energy usage information associated with the BSDSs ("By identifying the load signature and the state for each electrical device, the energy monitoring device is able to provide detailed energy usage for each electrical device that consumes energy in the home or small business. The detailed energy usage information for each electrical device can be displayed on the energy monitoring device, a remote display device such as a Smart Phone (i.e., an iPhone.RTM., Droid.RTM., Blackberry.RTM.), a tablet PC, a PDA, or remote laptop, or on a local personal computer. The detailed energy usage information can be displayed generally through any wired or wireless device. Detailed energy usage information can comprise power consumption, energy, current, 

As to claim 6, Rada teaches the method of claim 3 wherein the BSID corresponds to test BSID for validating accuracy of the BSOM ("The embedded energy monitoring device is able to comprise a private database with a factory default load signature and a factory test result load signature for each operating state of the Energy Aware Appliance, a list of states in which the Energy Aware Appliance operates, manufacturer and model information, nominal operating voltage, maximum operating current, and an Energy Aware Appliance Protocol for communicating with the energy monitoring device 100," para [0179]).

As to claim 7, Rada teaches the method of claim 1 wherein processing BSOD on a cloud-connected central processing unit to identify the BSIED from which the BSOD was received from, and to determine if a current BSOM associated with the BSIED needs to be updated, comprises: determining if a predetermined time period or other predetermined condition has occurred since the current BSOM has last been updated or verified ("An energy monitoring device may periodically require software updates," para [0136]); in response to determining that the predetermined time period or other predetermined condition has occurred, submitting a request signal to the BSIED for retrieving BSOD from the BSIED ("Services hosted by the public database 1120, that a property owner can opt-in for, are sent via secure line 1136. Services include updated load signatures, energy monitoring device software upgrades, downloadable applications for energy usage analysis, weather information, and analysis of electrical device usage information for a property owner," para [0097]; 'The user can locally or remotely access the energy monitoring device to view current energy usage information, check the status of electronic devices on the property, configure the energy monitoring device, request usage reports, and download and store energy 

As to claim 9, Rada teaches the method of claim 1 wherein selecting a new BSOM for the BSIED comprises generating a new BSOM for the BSIED based, at least in part, on the BSOD and one or more characteristics associated with the BSIED ("In a manual learning phase, the energy monitoring device prompts the user to change the state of one of the devices in the private database. The user then changes the state, and either notifies the energy monitoring device that the state has been changed, or permits the energy monitoring device to detect the change. The load signature is computed and presented to the user for editing and/or acceptance. Alternatively, the user is able to skip the detection of the load signature for a single state of a device, or skip the load signature detection of all states for a device. If the user accepts the load signature data, then the load signature and associated state are stored in a load signature table," para [0022]).

As to claim 10, Rada teaches the method of claim 1 wherein selecting a new BSOM for the BSIED comprises: selecting a closest BSOM for the BSIED from a BSOM library based, at least in part, on one or more characteristics associated with the BSIED ("FIG. 5 illustrates a sample public load signature database 500. A public load signature database record is able to comprise a manufacturer 510 of an electrical device, a model 520, a description 530, and one or more associated states 540. For each state of an electrical device, a default load signature 560 

As to claim 11, Rada teaches the method of claim 10 wherein the BSOM library is stored on a memory device associated with the cloud-connected central processing unit, and wherein the BSOM library comprises a plurality of BSOMs ("Data collection is done locally, and can be processed and analyzed locally, but can alternatively be communicated in batches or streamed, to a specific server, the cloud, or to end -user devices such as smart phone or tablets, where applications could process, post-process, and/or analyze data and present information," para [0102]).

As to claim 12, Rada teaches the method of claim 11 wherein the plurality of BSOMs are generated by the cloud-connected central processing unit in response to receiving input data from one or more respective data sources associated with the BSIEDs for which the plurality of BSOMs are intended (para [0073], [0102]).

As to claim 13, Rada teaches the method of claim 12 wherein the data sources include at least one of a temperature sensor, a humidity sensor, and an occupancy sensor configured to generate respective temperature, humidity and occupancy input data pertaining to the environment(s) in which the BSIEDs are installed ("Other devices (not shown) which can be 

As to claim 14, Rada teaches the method of claim 1 wherein the characteristics associated with the BSIED include BSIED type, BSIED complexity, and building signature parameters monitored by the BSIED ("Some appliances, such as washing machines, dishwashers, dryers, and heating ventilating and air conditioning units have many different states and combinations of states comprising a complex load. Detecting the signature of a complex load is aided by the user providing feedback to the energy monitoring device as to the current state of an electronic device, by pattern matching using artificial intelligence, and by inter-device communication using the Energy Aware Appliance Protocol described herein," para [0175]).

As to claim 15, Rada teaches the method of claim 14 wherein the BSIED type includes at least one of an energy meter, a power quality monitor, a waveform monitor, a programmable sensing device, an uninterruptible power supply, a power quality correction device, and a harmonic filter with metering capabilities ("In a preferred embodiment, the power supply parameters include phase voltage, phase current, neutral voltage, neutral current, apparent power, active power, reactive power, energy, elapsed time for energy consumed, the power factor percentage, cos(phi), the total harmonic distortion of the current," para [0024]).

As to claim 16, Rada teaches the method of claim 15, wherein the building signature parameters include one or more energy consumption parameters ("A gas meter on the property is interfaced to the energy monitoring device, and reports gas consumption to the energy monitoring device. If the oven is electric, the energy monitoring device detects that the oven is ON by its load signature and power consumption," para [0016]).

As to claim 17, Rada teaches the method of claim 16 wherein the BSOD is indicative of an estimated energy consumption of a building in which the BSIED is installed ("power utility information comprises a tariff change notice, a planned power outage, an imminent power cutoff, a bill due, a suggestion as to how to reduce power bill costs, an incentive offer, a power bill, and an estimated forecast power bill," para [0027]).

As to claim 18, Rada teaches the method of claim 14 wherein the BSIED complexity is selected from "basic", "intermediate", and "advanced", wherein an intermediate complexity BSIED has more functionality than a basic complexity BSIED, and an advanced complexity BSIED has more functionality than the intermediate complexity BSIED ("Multiple triggers: Nothing prohibits implementing several trigger methods as above. In that case the complexity may be increased and additional analysis should be done in case of conflicting trigger results. The common denominator is to make the inclusion of all trigger methods since it leads to a benign error in case of false trigger. 10) Multiple parameter trigger: This method may use a collection of trigger methods as above and one or more for each triggerable parameter. For instance in one implementation the method can use the active power, the reactive power and the noise level to trigger a change in the power network. Again the complexity may be increased and additional analysis should be required in case of conflicting trigger results unless the inclusion principle is used and any generated trigger is said valid," para [0171]).

As to claim 19, Rada teaches the method of claim 18 wherein the intermediate complexity BSIED is responsive to more building signature data sources than the basic complexity BSIED, and the advanced complexity BSIED is responsive to more building signature data sources than the Intermediate complexity BSIED (para [0171]).

As to claim 22, Rada teaches the method of claim 1 further comprising tuning the new BSOM in response to user input ("Usage pattern information, in conjunction with load signature information, can be used to optimize appliance settings, such as for a refrigerator. The user selects an appliance to optimize, and enters the adjustment parameter, its unit, the minimum and maximum values, parameter increment, the test duration, and test period and the period increment," para [0206]).

As to claim 23, Rada teaches the method of claim 22 wherein the new BSOM is tuned on the BSIED ("An input module 180 can comprise a plurality of keypads and a keypad interface such that the controller 120 is able to perform different functionality in response to a user's inputs. The display module 170 and the input module 180 are able to comprise a touch screen module 176 (not shown). A default display mode for the display is able to comprise display of the power being used, or a graph trend line of power usage over a specified period of time. The energy A person of skill in the art of embedded system design would recognize that any of the data measured, computed, or analyzed by the energy monitoring device is able to be displayed on the display module 170. The controller 120 is further coupled to a communications module 130," para [0063]).

As to claim 24, Rada teaches the method of claim 22 wherein the new BSOM is tuned on the cloud-connected central processing unit ("Alternatively, the energy monitoring device can 

As to claim 25, Rada teaches a building signature system, comprising: at least one building signature intelligent electronic device (BSIED) comprising a memory device and a processor coupled to the memory device, the processor and the memory device configured to: receive building signature input data (BSID) from one or more building signature data sources (BSDSs) (para [0094]); process the received BSID using a current building signature operational model (BSOM) stored on the memory device to generate building signature operational data (BSOD) (para [0022], [0094]); and transmit the BSOD to a cloud-connected central processing unit communicatively coupled to the at least one BSIED (para [0102]); the cloud-connected central processing unit configured to: process the BSOD to identify the at least one BSIED from which the BSOD was received from, and to determine if the current BSOM associated with the at least one BSIED needs to be updated (para [0025], [0168]); in response to determining that the current BSOM needs to be updated, select a new BSOM for the at least one BSIED based, at least in part, on one or more characteristics associated with the at least one BSIED (para [0094], [0097]); and transmit the new BSOM to the at least one BSIED for installation on the at least one BSIED (para [0168]).

As to claim 26, Rada teaches the building signature system of claim 25, wherein the BSDSs comprise equipment to which the at least one BSIED is coupled, and the BSID comprises energy usage information associated with the BSDSs (para [0023]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



As to claim 8, Rada teaches the method of claim 1 but fails to explicitly teach such a method further comprising: wherein processing BSOD on a cloud-connected central processing unit to determine if a current BSOM associated with the BSIED needs to be updated comprises: comparing a version number of an algorithm used to generate the current BSOM with a version number of a latest model generating algorithm, and determining that the current BSOM needs to be updated if the version number of the algorithm used to generate the current BSOM is substantially different from the version number of the latest model generating algorithm. However, Ubiquiti teaches such a method further comprising: wherein processing BSOD on a cloud-connected central processing unit to determine if a current BSOM associated with the BSIED needs to be updated comprises: comparing a version number of an algorithm used to generate the current BSOM with a version number of a latest model generating algorithm, and determining that the current BSOM needs to be updated if the version number of the algorithm used to generate the current BSOM is substantially different from the version number of the latest model generating algorithm ("Each interfacing device may store a configuration version number (e.g., a strictly increasing number or a timestamp), which indicates a local unique identifier for the device's configuration. Also, each database can store a recent configuration version number for the devices to which it is associated, which allows a corresponding controller to determine whether the database is out-of-date prior to reconfiguring an interfacing device," para [0286]). It would have been obvious to one of ordinary skill in the art to combine the appliance sensor and control system of Rada with the support for comparing version numbers to determine whether to push updates of Ubiquiti, because Rada and Ubiquiti are directed to systems and methods for configuring and controlling sensors in a network. 

As to claim 20, Rada teaches the method of claim 1 but fails to explicitly teach such a method further comprising: subsequent to selecting the new BSOM for the BSIED, determining if the current BSOM is capable of being updated to the new BSOM; in response to determining that the current BSOM is capable of being updated to the new BSOM, identifying parameters to be added to, removed from and/or modified in the current BSOM to update the current BSOM to the new BSOM; and updating the current BSOM to the new BSOM based on the identified parameters. However, Frei teaches such a method further comprising: subsequent to selecting the new BSOM for the BSIED, determining if the current BSOM is capable of being updated to the new BSOM ("mcAgent 226 can periodically sample data from various input sensors, and can push data to a remote device that has subscribed to a certain type of data updates," para [0107]); in response to determining that the current BSOM is capable of being updated to the new BSOM, identifying parameters to be added to, removed from and/or modified in the current BSOM to update the current BSOM to the new BSOM ("One embodiment provides an interfacing device that is configured to process one or more rules, based on sensor data, to perform a predetermined action. During operation, the device can receive a device configuration that includes a rule for the interfacing device. The rule can include an action description for performing an action, and can include a condition that takes sensor data as input and indicates criteria for performing the action," para [0024]; "The rule-configuring Ul can indicate one or more existing rules for one or more interfacing devices, and facilitates creating or modifying new or existing rules,” para [0307]); and updating the current BSOM to the new BSOM based on the identified parameters ("in response to receiving a description for a rule, the system determines one or more target interfacing devices that process 

As to claim 21, the method of claim 20 is discussed above. Further, Frei teaches such a method wherein updating the current BSOM to the new BSOM comprises generating the parameters identified to be added to and/or modified in the current BSOM, and wherein transmitting the new BSOM to the BSIED comprises: (a) transmitting the generated parameters to the BSIED, (b) providing an indication of which parameters, if any, should be removed from the current BSOM to the BSIED, and (c) updating the current BSOM to the new BSOM on the BSIED based on the generated parameters and the provided indication ("During operation, the device can receive a device configuration that includes a rule for the interfacing device. The rule can include an action description for performing an action, and can include a condition that takes sensor data as input and indicates criteria for performing the action. The device can store the rule in a rule repository, and determines a remote interfacing device that generates a piece of data associated with the rule’s condition. The device can also subscribe to the piece of data from the remote interfacing device,” para [0024]).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Van Gorp et al. (US 20150362537 A1) is related to load monitoring system for a facility includes a computer system configured to execute a model.

Ransom et al. (US 7188003) is related to system and method for securing energy management systems for electrical power distribution system.

Yeo et al. (US 20040225649 A1) is related to identifying energy drivers in an energy management ststem.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119